Citation Nr: 1031769	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  03-29 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.  

2.  Entitlement to an increased evaluation for right a knee 
medial collateral ligament injury, rated as 30 percent disabling 

3.  Entitlement to an increased rating for right knee 
osteoarthritis, rated as 10 percent disabling from October 7, 
2002, 50 percent disabling from March 3, 2006, and 30 percent 
disabling from December 18, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1980.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Houston, 
Texas, Regional Office (RO).  

This case has previously come before the Board.  Most recently, 
in August 2009, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.  

A January 2010 rating decision shows that the evaluation for 
osteoarthritis of the right knee was increased to 50 percent from 
March 3, 2006, and a 30 percent evaluation was assigned from 
December 18, 2009.  The Board notes that since the increases did 
not constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The Board notes that in March 2007, the Veteran testified before 
the undersigned Veterans Law Judge sitting at the RO's San 
Antonio, Texas, satellite office.  A transcript of the hearing 
has been associated with the claims file.  




FINDINGS OF FACT

1.  A total disability rating based on individual unemployability 
(TDIU) was granted based on service-connected disabilities of the 
back and right knee; there is not additional disability or 
disabilities independently ratable at 60 percent or more, and the 
competent and probative evidence does not establish that the 
Veteran is housebound due to service-connected disability or that 
the Veteran requires the aid and assistance of another person on 
a regular basis to protect himself from the hazards or dangers 
incident to his daily environment.  

2.  The competent and probative evidence does not establish that 
right knee medial collateral ligament injury results in a degree 
of impairment that is more than severe.  

3.  The competent and probative evidence does not establish right 
knee arthritis resulting in actual or the functional equivalent 
of limitation of extension to 15 degrees, prior to March 3, 2006, 
or actual or the functional equivalent of limitation of extension 
30 degrees, from December 18, 2009, and the 50 percent evaluation 
assigned during the relevant period is the maximum schedular 
evaluation for limitation of extension.  The competent and 
probative evidence does not establish flexion limited to 45 
degrees or less at any time during the relevant period.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
housebound status or based on the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114(l), 1114(s), 
1502(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
for a medial collateral ligament injury have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for right knee osteoarthritis, prior to December 18, 2009, or in 
excess of 50 percent, prior to December 18, 2009, or in excess of 
30 percent, from December 18, 2009, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The February 
2005, November 2007, and October 2009 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The claimant's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the service-
connected right knee disability 

or with regard to special monthly compensation since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The January 
2009 and December 2009 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The examinations 
in this case are adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut the presumption of 
prejudice as the record shows that any error was not prejudicial 
to the claimant and the essential fairness of the adjudication 
process in this case was preserved.  As there is no indication 
that any failure on the part of VA to provide additional notice 
of assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The March 2006 and November 2007 letters discussed the 
appropriate disability rating or effective date to be assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).  



Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or less 
movement than normal, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Some factors considered include pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

Normal (full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  The general rating schedule for limitation of motion 
of the knee is 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2009).

Limitation of flexion of the knee warrants a zero percent rating 
when flexion is limited to 60 degrees; a 10 percent rating when 
limited to 45 degrees; a 20 percent when limited to 30 degrees; 
and a 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and a 50 
percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Separate ratings may be assigned for arthritis with limitation of 
motion of a knee (Diagnostic Codes 5003-5010) and for instability 
of a knee (Diagnostic Code 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-
98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Separate ratings at different 
times, based on facts found, will be considered.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis 

Initially, the Board finds that there has been substantial 
compliance with the August 2009 remand and there is sufficient 
evidence for the Board to proceed to a decision.  The Veteran was 
afforded an adequate VA examination in December 2009 and a 
supplemental statement of the case was issued in January 2010.

The Veteran asserts entitlement to higher evaluations for the 
degree of impairment due to his service-connected right knee 
disability, as well as special monthly compensation.  Having 
reviewed the evidence, the Board finds that neither higher 
ratings for service-connected disability of the right knee, nor 
special monthly compensation, is warranted.  

The Veteran's right knee medial collateral ligament injury 
residuals are rated as 30 percent disabling under Diagnostic Code 
5257 for instability, and right knee limitation of extension has 
been assigned separate staged ratings under Diagnostic Code 5261.  
In that regard, a 10 percent rating for right knee limitation of 
extension was assigned from October 7, 2002, a 50 percent rating 
was assigned from March 3, 2006, and a 30 rating was assigned 
from December 18, 2009.  Separate ratings for separate periods 
are for consideration based on facts found.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that while the 30 percent rating assigned for the 
entire relevant period under Diagnostic Code 5257 contemplates a 
severe degree of impairment, the October 2003 VA examination 
report notes mild valgus laxity and the December 2009 VA 
examination report notes a moderate degree of instability of the 
medial collateral ligament.  Regardless, a 30 percent rating is 
the maximum evaluation under Diagnostic Code 5257.  

In addition, while the AOJ assigned increased staged ratings for 
right knee limitation of extension due to osteoarthritis in a 
January 2010 rating decision, the March 2006 and December 2009 VA 
examination reports note that x-ray examination of the right knee 
was normal and both examiners specifically stated that the 
Veteran does not have right knee arthritis.  Regardless, the 
Board will not disturb the AOJ's determination in that regard at 
this time.  

The Board notes that a determination as to the degree of 
impairment due to service-connected disability requires competent 
evidence.  The Veteran is competent to report his symptoms, to 
include pain, and that his symptoms are worse.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The Board notes that competence and 
credibility are to be distinguished.  

The January 2009 VA examination report notes that sensory testing 
revealed some inconsistencies, and while the Veteran asserts that 
he is unable to walk more than a few yards or stand for more than 
a few minutes, the March 2006, January 2009 and December 2009 VA 
examination reports note that the Veteran refused to get out of 
his wheel chair for evaluation, a December 2009 VA treatment 
record pertaining to dental treatment reflects that the Veteran 
stated that he could transfer from a wheelchair to a seat, and 
the January 2009 VA examiner specifically stated that the Veteran 
was uncooperative on examination.  The Board notes that a failure 
to cooperate with a VA examination is tantamount to a failure to 
report for a scheduled VA examination and a failure to report is 
a basis for the denial of the right knee claim in this case.  
38 C.F.R. § 3.655.  Regardless, the competent and probative 
evidence does not establish that a higher rating is warranted for 
the degree of impairment due to the service-connected right knee 
disability.  

The October 2003 VA examination report notes extension to within 
10 degrees of full extension, and the December 2009 VA 
examination report notes right knee extension limited by 20 
degrees.  In addition, while right knee extension was noted to be 
"-45 degrees" on examination in March 2006, the examiner noted 
that instability was, "noticeable in "full extension."  
Regardless, the competent and probative evidence does not 
establish that ratings other than those assigned by the AOJ are 
warranted at any time during the relevant period.  As noted, a 50 
percent rating is the maximum evaluation under Diagnostic Code 
5261.  

The Board has considered whether an increased rating would be 
warranted based on functional loss due to fatigability, 
incoordination, and lack of endurance.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
that regard, the Board accepts that the Veteran has right knee 
symptoms, to include pain and weakness.  The competent evidence, 
however, does not establish right knee arthritis resulting in the 
functional equivalent of limitation of extension to 15 degrees or 
more prior to March 3, 2006, or to 30 degrees or more from 
December 18, 2009.  The January 2009 VA examiner stated that 
there was no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, incoordination 
or lack of endurance with repetitive use and that subjective pain 
had the greatest functional inpact in all cases with the Veteran.  
No additional functional impairment with repetitive motion was 
noted on VA examination in December 2009.  

In addition, while a February 2006 VA examination report notes 
that Veteran required assistance in transferring from a chair to 
the bed, as well as in association with using the bathroom 
facilities, the examiner reported that the Veteran was 
independent in regard to activities of daily living, and the 
January 2009 VA examination report notes that that the Veteran is 
able to ambulate with a walker and to perform activities of daily 
living such as walking, toileting, transferring, eating, 
grooming, bathing, and dressing.  

The Board notes that while the Veteran asserts that he has severe 
difficulty ambulating with a walker as reflected in the December 
2009 VA examination report, the March 2006 and December 2009 VA 
examination reports reflect use of both lower extremities and the 
examiners specifically stated that there is no reason that the 
Veteran cannot ambulate on the right knee, noting that amputees 
are able to ambulate utilizing a walker, even without a 
prosthesis.  In addition, while VA records, dated in July 2005 
and August 2005, reflect the development of necrotizing fasciitis 
following lacerations to the right extremity due to the right 
knee brace cutting into his leg during a fall, and while 
associated right lower extremity weakness has been noted, the 
December 2009 VA examiner stated that the Veteran has fully 
recovered from such.  

In addition, the Board has also considered whether separate 
ratings may be assigned under Diagnostic Code 5260 (leg 
limitation of flexion) and Diagnostic Code 5261 (leg limitation 
of extension) for disability of the same knee joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  As the degree of impairment of the right knee with 
regard to flexion is not to a compensable degree, separate 
ratings for flexion and extension are not warranted at any time 
during the relevant period.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  The October 2003 VA examination report notes flexion 
to 110 degrees and the December 2009 VA examination report notes 
right knee flexion from 20 to 100 degrees and no additional 
functional impairment with repetitive motion was noted.  The 
competent and probative evidence does not establish the 
functional equivalent of flexion limited to 45 degrees or less at 
any time during the relevant period.  

The December 2009 report of examination states that length was 
equal, bilaterally, and no evidence of abnormal weight bearing, 
loss of bone or part of a bone, or Osgood-Schlatter's disease was 
noted.  The Board notes that while the report of examination 
reflects that the meniscus is surgically absent, the maximum 
evaluation under Diagnostic Code 5258 is 20 percent and 
application of such would not result in a higher rating.  The 
December 2009 examiner reported no right knee locking, effusion, 
or dislocation, no mass behind the knee, and that drawer signs 
and Lachman's and McMurray's tests were negative.  

The Board notes that the December 2009 VA examination report 
reflects that the Veteran is unemployed due to the back and right 
knee disabilities, and a total disability rating based on 
individual unemployability (TDIU) has been granted.  Regardless, 
the evaluations assigned for the degree of impairment due to the 
right knee contemplate impairment in earning capacity, including 
loss of time from exacerbations due to the right knee disability.  
38 C.F.R. § 4.1.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign higher ratings.  The 
Board notes that, for the period in which a 50 percent evaluation 
was assigned for right knee osteoarthritis, the combined rating 
for the right knee disability exceeded 60 percent.  Disabilities 
of an extremity cannot exceed the rating for the amputation at 
the elective level, were the amputation to be performed.  38 
C.F.R. § 4.68.  

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the 
present case, the Board finds that the competent evidence does 
not establish, at any time, that the Veteran's service-connected 
right knee medial collateral ligament injury or any 
osteoarthritis produces such an unusual or exceptional disability 
picture rendering impractical the use of the regular schedular 
standards.  The relevant schedular criteria contemplate the 
Veteran's symptoms and while inpatient treatment for necrotizing 
fasciitis of the right lower extremity in 2005 is shown, the 
competent and probative evidence does not establish that the 
Veteran has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule is 
insufficient for determining the appropriate disability rating in 
this case.  The December 2009 VA examination report notes a full 
recovery.  The Board notes that a TDIU has been granted.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.

In regard to the Veteran's contention that he is need of aid and 
attendance for VA compensation purposes, or, is housebound due to 
multiple service-connected disabilities, the Board notes that his 
service-connected disabilities include: low back strain, rated as 
40 percent disabling; osteoarthritis of the right knee, rated as 
10 percent disabling from October 7, 2002, 50 percent disabling 
from March 3, 2006, and 30 percent disabling from December 18, 
2009; right knee medial collateral ligament injury, rated as 30 
percent disabling; and left hip strain, rated as 10 percent 
disabling.  In addition, the Veteran has been in receipt of a 
TDIU since October 2002.  

Special monthly compensation (SMC) at the housebound rate is 
warranted when a veteran has a single service-connected 
disability rated as 100 percent disabling and is permanently 
housebound.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.350(i) (2009).  Housebound status is met when the 
veteran is substantially confined, as a direct result of service-
connected disabilities, to his dwelling and the immediate 
premises and it is reasonably certain the disability or 
disabilities and resultant confinement will continue throughout 
his lifetime.  Id.

A TDIU satisfies the total (100 percent) rating requirement if 
the TDIU evaluation was, or can be, predicated upon a single 
disability and there exists additional disability or disabilities 
independently ratable at 60 percent or more.  See Bradley v 
Peake, 22 Vet. App. 280 (2008).  The TDIU was granted based on 
the service-connected back and right knee disabilities, and/or 
there is not additional disability or disabilities independently 
ratable at 60 percent or more, and the competent and probative 
evidence establishes that the Veteran is not housebound, as 
detailed below.  

SMC is also warranted when a veteran is so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(b) (2009).  The following 
will be accorded consideration in determining the need for 
regular aid and attendance: inability of veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2009).  It is not required 
that all of the disabling conditions enumerated in this paragraph 
be found to exist, and it is it not necessary that there be a 
constant need for aid and attendance.  Id. However, entitlement 
requires at least one of the above enumerated factors be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).

The Board notes that there is both positive and negative 
evidence.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value of the each 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to the 
evidence, the Board also considers factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In regard to the September 2002 private opinion to the effect 
that the Veteran needs aid and assistance getting out of bed due 
to the service-connected right knee and back disabilities, the 
Board finds the opinion to be of diminished probative value, if 
any.  The Board recognizes that the private examiner's opinion 
cannot be rejected solely because it is based upon a history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  Moreover, the Court has held that a claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion may 
not be discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  The critical question is whether the 
medical opinion is credible in light of all the evidence.  In 
fact, the Board may reject a medical opinion that is based on 
facts provided by the veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the appellant which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence).  The Board notes 
that the opinion does not reflect objective or clinical findings 
to support the opinion.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

Against this background are VA opinions to the effect that the 
Veteran is independent in regard to activities of daily living.  
As noted, the Veteran has repeatedly refused to get out of his 
wheel chair on VA examination, and while a February 2006 VA 
examination report notes that the Veteran required assistance in 
transferring from a chair to the bed, as well as in association 
with using the bathroom facilities, the examiner reported that 
the Veteran was ambulatory with the wheelchair and independent in 
regard to activities of daily living.  The January 2009 VA 
examination report notes that that the Veteran is able to 
ambulate with a walker and to perform activities of daily living 
such as walking, toileting, transferring, eating, grooming, 
bathing, and dressing.  In addition, the March 2006 and December 
2009 VA examiners specifically stated that there is no reason 
that the Veteran cannot ambulate on the right knee, noting that 
amputees are able to ambulate utilizing a walker, even without 
prosthesis.  

In reporting that the Veteran was able to perform activities of 
daily living, to stand for a few minutes, and to go to the 
bathroom on his own, a July 2004 examiner noted that the 
Veteran's mother helped him maintain his home and had her own 
home.  In addition, while the February 2006 VA examination report 
notes that the Veteran resided with his mother, the Veteran's 
mother testified that the Veteran lives alone and that he was 
able to serve himself meals that she prepares for him.  
Transcript at 9 (2007).  The February 2006 VA examination report 
further notes that the Veteran stated that he, "basically takes 
care of himself" but needed some help transferring from his 
wheelchair to the bathroom facilities and from his wheelchair to 
the bed, and otherwise, "gets along pretty much on his own."  
In addition, while the Veteran stated that his mother writes 
checks for him because of arthritis in his hands, service 
connection for hand arthritis has not been established and the 
February 2006 VA examination report specifically notes no problem 
in regard to use of his arms.  

A July 2004 VA record notes that the Veteran was able to drive 
his van and had some mobility, and to the extent that he has 
stopped driving, the February 2006 VA examination report notes 
that a van that accommodated the Veteran's wheelchair was 
available and that his mother drove him wherever he needed to go, 
such as the mall and shopping.  In addition, while an October 
2003 VA record notes the Veteran was active only about one hour a 
day and was otherwise in bed or using the electric scooter, the 
February 2006 examiner stated that the Veteran was not 
permanently bedridden or hospitalized, did not require assistance 
in reporting for the examination, and that he could transfer with 
help, and in a pinch, could do the transfer himself.  Vision was 
noted to be unaffected.  

In addition, while the record, to include a January 2008 record, 
reflects that the Veteran has fallen and an October 2009 record 
notes the Veteran's report that it was due to the right leg 
giving way, he testified that his falls were attributable to the 
left leg, Transcript at 7-8 (2007), which is reiterated in the 
January 2009 VA examination report.  Regardless, the January 2009 
VA examiner reported normal strength in the upper and lower 
extremities and reflexes were +2 in the upper extremities, knees 
and ankles, and no atrophy or fasciculation were noted.  

The February 2006 VA examination report notes that the Veteran 
was articulate and had good thought processes and the January 
2009 VA examiner reported that mental status and speech were 
intact and that cranial nerves were grossly intact.  The Board 
notes that a June 2009 VA treatment record reflects that the 
Veteran was advised by a nurse to change the dressing on his foot 
when his mother arrived at his house and to follow all emergency 
room instructions administered at discharge.  In addition, VA 
records, dated in January 2005, reflect that his level of 
understanding was good and that he was given "FOBT" cards as well 
as instructions on their use and how to return the cards back to 
the lab.  The Board finds that higher ratings for the degree of 
impairment due to service-connected right knee disability are not 
warranted and that the Veteran is not housebound or in so 
helpless as to be in need of regular aid and attendance.  

In this case, the Board has accorded more probative value to the 
competent VA medical opinions.  The examiners reviewed the claims 
file and the opinions provided are accompanied by rationales 
based on objective findings, reliable principles, and sound 
reasoning.  

The preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  


ORDER

Special monthly compensation based on the need for regular aid 
and attendance and/or housebound status is denied.  

A rating in excess of 30 percent for right knee medial collateral 
ligament injury is denied.  

A rating in excess of 10 percent, prior to March 3, 2006, in 
excess of 50 percent, and in excess of 30 percent, from December 
18, 2009, for right knee osteoarthritis is denied.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


